


Exhibit 10.2


EXECUTION VERSION


SUPPLEMENT NO. 1, dated as of November 20, 2013 (this “Supplement”), to the
Credit Agreement (the “Credit Agreement”), dated as of May 20, 2011, among
Ingersoll-Rand Global Holding Company Limited, as the Borrower, Ingersoll-Rand
plc, as a Guarantor, the other Guarantors listed therein, the Banks listed
therein and JPMorgan Chase Bank, N.A. as Administrative Agent.
A.    Reference is made to the Credit Agreement. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.
B.    Ingersoll-Rand Company, a company duly organized and existing under the
laws of the State of New Jersey (the “New Guarantor”), is executing this
Supplement in accordance with Section 9.16(j) of the Credit Agreement pursuant
to which any Person that is required to become a Guarantor pursuant to the
definition of “Guarantors” in Section 1.1 of the Credit Agreement shall deliver
a copy of the Credit Agreement (or a supplement thereto in form and substance
satisfactory to the Administrative Agent) and thereupon such Person shall become
a Guarantor under the Credit Agreement with the same force and effect as if such
Person had executed the Credit Agreement as a Guarantor on the Effective Date.
Accordingly, the Administrative Agent and the New Guarantor hereby agree as
follows:
SECTION 1. In accordance with Section 9.16(j) of the Credit Agreement and in
order to induce the Banks to extend credit to the Borrower under the Credit
Agreement, the New Guarantor by its signature below becomes a Guarantor under
the Credit Agreement with the same force and effect as if the New Guarantor had
executed the Credit Agreement as a Guarantor on the Effective Date and the New
Guarantor hereby (a) agrees to all the terms and provisions of the Credit
Agreement applicable to it as a Guarantor and Loan Party thereunder, including,
without limitation, Section 9.16 of the Credit Agreement, and (b) represents and
warrants that the representations and warranties made with respect to it as a
Guarantor and Loan Party thereunder are true and correct in all material
respects on and as of the date hereof (except to the extent that they expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date). Each reference to a Guarantor in the
Credit Agreement shall be deemed to include the New Guarantor.
SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
that this Supplement constitutes a valid and binding agreement of the New
Guarantor, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
SECTION 3. This Supplement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Supplement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.
SECTION 4. THE NEW GUARANTOR AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS SUPPLEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 5. This Supplement shall be governed by and construed in accordance with
the laws of the State of New York. The New Guarantor hereby submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. The New Guarantor irrevocably
waives, to the fullest extent permitted by law, any objection which it may



--------------------------------------------------------------------------------




now or hereafter have to the laying of the venue of any such proceeding brought
in such a court and any claim that any such proceeding brought in such a court
has been brought in an inconvenient forum.
SECTION 6. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 7. All notices, requests and other communications pursuant hereto shall
be made in accordance with Section 9.1 of the Credit Agreement.
[remainder of page intentionally left blank]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement as of the day and year first above written.
INGERSOLL-RAND COMPANY,
By:    /s/ Robert L. Katz         
Name: Robert L. Katz
Title: Senior Vice President and General Counsel




JPMORGAN CHASE BANK, N.A., as Administrative Agent,
By:     /s/ Richard W. Duker         
Name: Richard W. Duker
Title: Managing Director





[Signature Page to Ingersoll-Rand 2011 Credit Agreement Guarantee Supplement No.
1]



